Citation Nr: 0621948	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  99-10 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to service connection for a neurological 
condition, namely peripheral neuropathy.

2.  Entitlement to service connection for a neurologic 
condition, degenerative joint disease with moderate sized 
right paracentral disc protrusion at C5-C6 resulting in mild 
spinal cord compression and right greater than left neural 
foraminal impingement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active service from November 1967 to 
September 1970.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating 
determination of the New York, New York, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 2003, the Board remanded this matter for further 
development.  In May 2004, the Board denied service 
conenciton for acute and subacute peripheral neuropathy.

Thereafter, the veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2005, a Joint Motion for Remand was filed.  In July 2005, the 
Court granted the motion and remanded the matter to the 
Board.  

In October 2005, the Board remanded this mater for additional 
development, to include a VA examination. 

The issue of entitlement to service connection for a 
neurologic condition to include spinal cord compression due 
to degenerative joint disease of the cervical spine is 
remanded to the RO via the Appeals Management Center (AMC).  
The veteran will be advised if further action is required on 
his part.


FINDING OF FACT

Current peripheral neuropathy is of service origin.


CONCLUSION OF LAW

Peripheral neuropathy was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Service connection will be granted if it is shown that a 
veteran has disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  The 
veteran had the prerequisite service.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute or subacute peripheral neuropathy, shall 
have become manifest to a degree of 10 percent or more within 
one year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6) (2005).

Notwithstanding the presumptions applicable to herbicide 
exposure, a veteran may establish service connection by 
evidence of direct service incurrence.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

In June 1996, the veteran requested service connection for 
peripheral neuropathy.  

In a December 2002 letter, the veteran's VA psychologist 
indicated that the veteran was being seen at the neurology 
clinic for peripheral neuropathy causing chronic numbness and 
tingling of the fingers and toes.  He stated that this was 
associated with the veteran's exposure to Agent Orange.  

The veteran underwent an EMG in August 2003.  Physical 
examination performed at that time revealed diminished 
pinprick below the wrist, bilaterally, with diminished hand 
grip power on both sides.  There was no atrophy of the hand 
muscles and deep tendon reflexes were 2+ and symmetrical.  
Nerve conduction and electromyography studies were found to 
be within normal limits.  The examiner noted that there was 
no electrical evidence of neuropathy.  

In an October 2003 letter, the veteran's primary care VA 
physician opined that the veteran had neuropathy which was 
related to his service in Vietnam.   

At a December 2003 VA examination, the examiner noted that 
the veteran had been evaluated by a VA neurologist in August 
2003.  The August 2003 physician was noted to have stated 
that there was no real evidence of neuropathy but that the 
veteran had sensory disturbance which was difficult to fit 
into a neuropathic or myelopathic distribution.  

Physical examination performed at the time of the December 
2003 VA examination revealed that the veteran had numbness, 
tingling, and burning and painful sensations in his hands and 
feet, which the veteran claimed had worsened over the years.  
The veteran stated that these were constant and that his hand 
sensations were to the wrist and to just slightly above the 
ankle in his feet.  

Motor examination revealed 5/5 strength in the upper 
extremities.  In the lowers there was give way throughout and 
there did not appear to be any focal weakness present on 
observation or functional movements.  

Vibration sense was absent to the wrist and ankles.  Pinprick 
sense was grossly absent in the wrists and ankles.  The 
veteran did not have any sensation until above the wrist and 
ankle.  

The examiner agreed with the August 2003 findings of the VA 
neurologist that the veteran had increased reflexes and that 
neuropathy implied decreased or absent reflexes; and that the 
EMG of the upper and lower extremities also did not reveal 
neuropathy.  She noted that the veteran had a sensory 
disturbance which was difficult to place into a category.  
The examiner stated that the veteran's complaints suggested 
peripheral neuropathy.  However, this was not borne out by 
clinical or electrophysiologic testing.  

In conjunction with the Board's October 2005 remand, the 
veteran was afforded a VA examination in October 2005.  The 
evaluation was conducted by the physician who had conducted 
the December 2003 examination.  At the time of the 
examination, the veteran was noted to not give full strength 
on motor testing, but there was no obvious focal weakness 
present and toe and bulk were normal.  Reflexes were 2+ in 
the biceps, triceps, brachioradialis, knee jerks and ankle 
jerks and the toes were downgoing, bilaterally.  Sensory 
examination revealed that both pinprick and vibration were 
decreased.  Pinprick was decreased to the upper calves and 
arms, and vibration was decreased to the knees and wrists.  
Romberg was negative.  

The examiner stated that the veteran had complaints which 
indicated a neuropathy.  She observed that fiber neuropathies 
might not be picked up on an EMG.  She noted that in the 
veteran's history he had both Agent Orange and alcohol 
exposure which were contributing factors to the neuropathy.  
The examiner stated that it was at least as likely as not 
that the veteran's condition was related to service.  

The veteran was afforded an additional VA examination by the 
same examiner in January 2006.  The examiner noted that the 
claims folder was available for review.  The veteran was 
reporting numbness from the wrist and ankle downward and 
tingling in the fingers and toes.  

Physical examination revealed diminished pinprick below the 
wrist, bilaterally, and diminished hand grip power on both 
sides.  There was no atrophy of the hand muscles and deep 
tendon reflexes were 2+ and symmetrical.  Nerve conduction 
and EMG testing were noted to be within normal limits.  There 
was no electrical evidence of neuropathy at the present time.  

The examiner indicated that the veteran had complaints which 
did reveal a neuropathy.  She observed that small fiber 
neuropathies may not be picked up on an EMG.  She also noted 
that the veteran had exposure to AO and alcohol which were 
contributing factors to his neuropathy.  She concluded that 
the peripheral neuropathy was at least as likely as not 
related to the veteran's period of service.  

Turning to the elements of service connection, the recent 
examination findings show a current disability, namely 
peripheral neuropathy.

The element of an in-service injury is satisfied by the 
presumption that the veteran was exposed to herbicides, 
including Agent Orange.  

The final consideration is whether the current peripheral 
neuropathy is related to the in-service Agent Orange 
exposure.  While VA has concluded, based on studies by the 
National Academy of Sciences, that there is no positive 
association between herbicide exposure and chronic peripheral 
neuropathy; all of the competent opinions in the instant case 
are to the effect that the veteran's peripheral neuropathy 
is, as likely as not, due to Agent Orange exposure.  See 68 
Fed. Reg. 27,630 (May 20, 2003).  

VA's finding did not overrule Combee.  There is nothing in 
that finding that would preclude service connection absent 
the presumptions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  

It cannot be stated that the preponderance of the evidence is 
against the claim of service connection for peripheral 
neuropathy.  The evidence is in at least equipoise on the 
question of the relationship between peripheral neuropathy 
and in service Agent Orange exposure.

Reasonable doubt must be resolved in favor of the veteran.  
Therefore, service connection is warranted for a neurologic 
condition, peripheral neuropathy.  


ORDER

Service connection for a neurologic condition, namely 
peripheral neuropathy, is granted.  


REMAND

The parties agreed in the joint motion that the veteran's 
claim was not limited to peripheral neuropathy, and that he 
was claiming a "much broader category of illness."  The 
joint motion specified that the veteran be afforded a 
cervical MRI to determine the nature of the veteran's current 
disability and whether that disability was related to 
service. 

The Board's October 2005 remand directed that the veteran be 
afforded a cervical MRI, and that the examiner express an 
opinion as to whether any identified disability was related 
to a disease or injury in service.

The MRI was conducted in conjunction with the January 2006 
examination, and yielded findings of degenerative joint 
disease with moderate sized right paracentral disc protrusion 
at C5-C6 resulting in mild spinal cord compression and right 
greater than left neural foraminal impingement.

The examiner did not, however, provide an opinion as to the 
relationship between this disability and service.  A remand 
by the Court or Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

Accordingly, this case is REMANDED for the following:

Ask the examiner who provided the January 
2006 examination to review the claims 
folder and provide an opinion as to 
whether degenerative joint disease with 
moderate sized right paracentral disc 
protrusion at C5-C6 resulting in mild 
spinal cord compression and right greater 
than left neural foraminal impingement as 
likely as not (50 percent probability or 
more) is related to a disease or injury 
in service.  The examiner should provide 
a rationale for this opinion.

If the examiner who conducted the January 
2006 examination is not available, 
another examiner may review the claims 
folder and provide the necessary opinion 
and rationale.

2.  Then readjudicate the claim.  If it 
is not fully granted, issue a 
supplemental statement of the case before 
returning it to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


